EXHIBIT 99.2 STUDENT TRANSPORTATION INC. MANAGEMENT’S DISCUSSION AND ANALYSIS OF FINANCIAL CONDITION AND RESULTS OF OPERATIONS For the three and nine months ended March 31, 2013 The following Management Discussion and Analysis of the Financial Condition and Results of Operations of Student Transportation Inc., is supplemental to, and should be read in conjunction with, the financial statements and footnotes for the period ended March 31, 2013.These financial statements can be found on SEDAR at www.sedar.com. As an SEC issuer (as defined under applicable Canadian securities laws), Student Transportation Inc.’s financial statements are prepared in accordance with United States generally accepted accounting principles (“US GAAP”).The information in this Management’s Discussion and Analysis of the Financial Condition and Result of Operations is effective May 9, 2013. Additional information about, and the Annual Information Form filed by, Student Transportation Inc., is available on SEDAR at www.sedar.com. All references to “$” or “US$” are to U.S. dollars and all references to “Cdn $” are to Canadian dollars.All references to the Company are to either Student Transportation Inc. (“STI” or the “Company”), or to STI and its subsidiaries, as the context requires. Unless the context requires otherwise, references to years are to the Company’s fiscal year ended June 30th. General Student Transportation Inc. is a corporation established under the laws of the Province of Ontario.STI, together with its indirect subsidiary Student Transportation of America ULC (“STA ULC” and together with STI, the “Issuer”), initially issued income participating securities (“IPSs”) pursuant to the Issuer’s initial public offering in December 2004 (the “IPS Offering”).Each IPS consisted of one common share of STI and Cdn $3.847 principal amount of 14% subordinated notes of STA ULC.On December 21, 2009, the Company redeemed the remaining 14% subordinated notes, originally issued as a component of the IPSs, as the final step in the process of converting from the IPS structure to a traditional common share structure. STI owns 100% of the Class A common shares of Student Transportation of America Holdings, Inc. (“STA Holdings”).Management owns 100% of the Class B Series Two and Class B Series Three common shares of STA Holdings pursuant to the grant of shares under the STA Holdings Equity Incentive Plan (“EIP”).STI currently holds a 98.9% interest in STA Holdings as at March 31, 2013 through its ownership of the Class A shares of STA Holdings.The Company also owns 100% of the outstanding shares of Parkview Transit Inc. (“Parkview Transit”).STA Holdings, through its wholly owned subsidiary, Student Transportation of America, Inc. (“STA, Inc.”), combined with Parkview Transit, is the third largest provider of school bus transportation services in North America. On July 13, 2011, the Company filed a Form 40-F registration statement with the United States Securities and Exchange Commission (the “SEC”) and a listing application with the NASDAQ-OMX, both in connection with the Company’s initial US listing of its common stock on the NASDAQ Global Select Market. 1 On September 1, 2011 the NASDAQ-OMX formally approved the Company’s listing application and on September 2, 2011, the SEC formally declared effective the Company’s Form 40-F registration statement.As such, the Company became a “foreign private issuer” under applicable U.S. federal securities laws.On September 6, 2011, the Company’s common shares commenced trading on the NASDAQ Global Select Market under the trading symbol STB. The Company’s common stock and convertible debentures continue to be listed on the Toronto Stock Exchange. On October 26, 2009, STI closed its offering of 7.5% convertible subordinated unsecured debentures (the “7.5% Convertible Debentures”) due October 31, 2014, at a price of Cdn $1,000 per debenture, for total gross proceeds of $42.1 million (Cdn $45 million), with an underwriters’ over-allotment option to purchase an additional Cdn $6.7 million of 7.5% Convertible Debentures. On November 10, 2009, the full amount of the underwriters’ over-allotment option was exercised for total gross proceeds of $6.4 million. As discussed below, the Company redeemed the remaining principal amount of 7.5% Convertible Debentures on November 2, 2012. On June 21, 2010, STI closed its offering of 6.75% convertible debentures (the “6.75% Convertible Debentures”) due June 30, 2015, at a price of Cdn $1,000 per debenture, for total gross proceeds of $48.2 million (Cdn $50 million). On June 7, 2011, the Company issued 6.25% convertible subordinated unsecured debentures (the “6.25% Convertible Debentures”) due June 30, 2018, at a price of US $1,000 per debenture, for total gross proceeds of $60 million. The 7.5% Convertible Debentures, the 6.75% Convertible Debentures and the 6.25% Convertible Debentures are collectively referred to as the “Convertible Debentures”.The net proceeds from the sale of the Convertible Debentures were used to repay indebtedness under the senior credit facilities, which provided additional borrowing capacity, to fund the redemption of the outstanding 14% subordinated notes of STA ULC and for general corporate purposes. Each Convertible Debenture is convertible into common shares of the Company at the option of the holder at any time prior to the close of business on the earlier of the business day immediately preceding the maturity date or, if called for redemption, on the business day immediately preceding the date fixed for redemption, at a conversion price of Cdn $5.15 per common share (the “7.5% Convertible Debenture Conversion Price”) which was equivalent to 194.1748 common shares for each Cdn $1,000 principal amount of 7.5% Convertible Debentures, a conversion price of Cdn $7.25 per common share (the “6.75% Convertible Debenture Conversion Price”) which is equivalent to 137.9310 common shares for each Cdn $1,000 principal amount of 6.75% Convertible Debentures, and at a conversion price of US $9.50 per common share (the “6.25% Convertible Debenture Conversion Price”) which is equivalent to 105.2632 common shares for each US $1,000 principal amount of 6.25% Convertible Debentures. The 7.5% Convertible Debentures were not redeemable prior to October 31, 2012.The Company had the right, at its option, to redeem the 7.5% Convertible Debentures in whole or in part, from time to time, after November 1, 2012, on at least 30 days prior notice at a redemption price equal to par plus accrued and unpaid interest, provided that the weighted average trading price of the common shares on a recognized exchange for the 20 consecutive trading days ending five trading days prior to the date on which the redemption notice was given was at least 125% of the 7.5% Convertible Debenture Conversion Price. The Company has redeemed the 7.5% Convertible Debentures, as discussed below.The 6.75% Convertible Debentures are not redeemable prior to June 30, 2013.The Company will have the right, at its option, to redeem the 6.75% Convertible Debentures in whole or in part, from time to time, after July 1, 2013, on at least 30 days prior notice at a redemption price equal to par plus accrued and unpaid interest, provided that the weighted average trading price of the common shares on a recognized exchange for the 20 consecutive trading days ending five trading days prior to the date on which the redemption notice is given is at least 125% of the 6.75% Convertible Debenture Conversion Price.The 6.25% Convertible Debentures are not redeemable prior to June 30, 2014. The Company will have the right, at its option, to redeem the 6.25% Convertible Debentures in whole or in part, from time to time, after July 1, 2014, but prior to June 30, 2016, on at least 30 days prior notice at a redemption price equal to par plus accrued and unpaid interest, provided that the weighted average trading price of the common shares on a recognized exchange for the 20 consecutive trading days ending five trading days prior to the date on which the redemption notice is given is at least 125% of the 6.25% Convertible Debenture Conversion Price.After June 30, 2016 and prior to maturity, the Company will have the right, at its option, to redeem the 6.25% Convertible Debentures in whole or in part, from time to time, on at least 30 days prior notice at a redemption price equal to par plus accrued and unpaid interest. 2 The Company may at its option, subject to applicable regulatory approval, elect to satisfy its obligation to pay the outstanding principal amount of the Convertible Debentures in wholeby issuing and delivering common shares for each Cdn $1,000 principal amount of the6.75% Convertible Debentures and US $1,000 principal amount of the 6.25% Convertible Debentures.The amount of common shares delivered is obtained by dividing each principal amount of Convertible Debentures by 95% of the current market price of the common shares on the date set for redemption or the maturity date. The Company may elect, subject to applicable regulatory approval, to issue and deliver common stock of the Company to the indenture trustee under the Convertible Debenture indentures, to sell in the open market, to satisfy the Company’s obligation to pay interest on the Convertible Debentures on each interest payment date. The Convertible Debenture holders will receive a cash payment in satisfaction of the interest obligation equal to the interest payable from the sale of such common shares. The Company must commence, within 30 days of a Change of Control (as defined in the Convertible Debentures indentures), an offer to purchase all of the Convertible Debentures then outstanding at a purchase price equal to 101% of the principal amount of the Convertible Debentures, plus accrued and unpaid interest thereon. The Company established a dividend reinvestment plan (the “Plan”) in May 2009 to enable eligible shareholders of the Company to reinvest dividends on their common shares to acquire additional common shares of the Company.The common shares issued under the Plan are issued directly from the treasury of STI at a price based on the volume weighted average of the closing price of the common shares for the five trading days immediately preceding the relevant dividend date, less a 3% discount. Pursuant to the Plan, the Company issued 1,113,932 common shares during the nine months ended March 31, 2013, which have an approximate value of $7.1 million. The shareholders of the Company approved the adoption by STA Holdings of the Equity Incentive Plan (“EIP”), at the annual general meeting held on December 8, 2005.As part of the 2005 EIP plan formation, the shareholders of STI approved an initial allotment of 717,747 Class B Series Two common shares of STA Holdings, which have been granted to management. On November 13, 2008, at the annual general meeting, the shareholders of the Company approved an increase in the allotted number of Class B Series Two shares available for issuance under the EIP by 1,446,291.These shares are accounted for as a liability upon issuance, as a result of a put option they contain. On March 5, 2010, STA Holdings amended its Certificate of Incorporation in order to differentiate those Class B common shares issued pursuant to the EIP while the Company was under the IPS structure from those issued and to be issued subsequent to the end of the IPS structure.Pursuant to the amendment, authorized Class B Series Two common shares were split into Class B Series Two common shares, which have been issued pursuant to the EIP during the period the IPS structure was in place, and Class B Series Three common shares, which have been utilized for all future share grants under the EIP subsequent to March 5, 2010. On November 8, 2012 an additional allotment of 2,265,000 Class B Series Three common shares was approved by the shareholders. The holders of the Class B Series Two common shares are entitled to receive dividends, as and when declared by the board of directors of STA Holdings, approximately equivalent to the distributions per IPS that were paid historically to the holders of IPS’s.The holders of the Class B Series Three common shares are entitled to receive dividends, as and when declared by the board of directors of STA Holdings, approximately equivalent to the dividends paid to the holders of STI common shares.These shares are accounted for as a liability upon issuance, as a result of a put option they contain.Pursuant to the liquidity provisions of the EIP, all Class B Series Two Common Shares historically granted that remain outstanding are available to be “put” back to the Company, while the holders of Class B Series Three common shares have an option to “put” up to one third of the shares awarded each year back to the Company, one year immediately following the grant.All new share awards under the EIP plan will be in the form of grants of Class B Series Three common shares, and there will be no further issuances of Class B Series Two common shares. 3 As noted above, the Class B Series Two and Series Three common shares are classified as a liability and re-measured at fair value at the end of each reporting period. Changes in fair value and distributions on the Class B Series Two and Series Three common shares are recorded as a component of other expense, net in the consolidated statement of operations. During the nine months ended March 31, 2013, a total of 72,075 Class B Series Two shares were “put” back to the Company having a fair value of $0.8 million.The total number of Class B Series Two common shares outstanding as at March 31, 2013 was 64,516.The fair value of the Class B Series Two common shares outstanding at March 31, 2013 represents a liability of $0.7 million all of which is recorded in other current liabilities. During the nine months ended March 31, 2012, a total of 46,719 Class B Series Two shares were “put” back to the Company having a fair value of $0.5 million.The total number of Class B Series Two common shares outstanding as at March 31, 2012 was 186,591. During the nine months ended March 31, 2013, STA Holdings granted 429,971 Class B Series Three common shares pursuant to the EIP.The Company recognized $2.9 million in non-cash stock-based compensation expense related to these grants during the nine months ended March 31, 2013. In connection with these grants, 106,102 shares were withheld at the election of the participants to satisfy income tax withholdings.In addition, pursuant to the liquidity provision of the EIP plan, 115,261 Class B Series Three common shares were “put” back to the Company, having a fair value of $0.7 million during the nine months ended March 31, 2013.The total number of Class B Series Three common shares outstanding as at March 31, 2013 was 1,125,719.The fair value of the Class B Series Three common shares outstanding at March 31, 2013 represents a liability of $7.2 million, of which $4.9 million is recorded in other current liabilities and represents the current value of those shares eligible to be put in the next twelve months pursuant to the EIP plan. During the nine months ended March 31, 2012, STA Holdings granted 622,970 Class B Series Three common shares pursuant to the EIP.The Company recognized $3.6 million in non-cash stock-based compensation expense related to these grants during the nine months ended March 31, 2012. In connection with these grants, 165,930 shares were withheld at the election of the participants to satisfy income tax withholdings.In addition, pursuant to the liquidity provision of the EIP plan, 71,391 Class B Series Three common shares were “put” back to the Company, having a fair value of $0.5 million during the nine months ended March 31, 2012. The total number of Class B Series Three common shares outstanding as at March 31, 2012 was 924,183. 4 On October 3, 2012, the Company announced that it had exercised its right to redeem its 7.5% Convertible Debentures maturing on October 31, 2014 in accordance with the terms of the trust indenture dated as of October 26, 2009 between STI and Computershare Trust Company of Canada governing the 7.5% Convertible Debentures. The redemption of the 7.5% Convertible Debentures was effective on November 2, 2012. From July 1, 2012, through November 1, 2012, Cdn $22.4 million of the Company’s 7.5% Convertible Debentures were converted into 4,347,368 shares of common stock.On November 2, 2012, the Company redeemed the remaining Cdn $0.3 million in principal amount of 7.5% Convertible Debentures for cash. On October 19, 2012 the Company announced that the Toronto Stock Exchange (the “Exchange”) had approved its notice of intention to renew its normal course issuer bid (the “NCIB”) for a portion of its common shares as appropriate opportunities arise. The Company was permitted to commence purchasing common shares under the renewed normal course issuer bid on or about October 24, 2012.Pursuant to the notice, the Company is permitted to purchase up toCdn $5.0 million of the Company’s common shares in the twelve month period commencing October 24, 2012 and ending on October 23, 2013. During the nine months ended March 31, 2013 the Company purchased and cancelled 371,076 common shares having a value of $2.3 million pursuant to the NCIB. On March 19, 2012, the Company issued 10,950,000 common shares pursuant to a bought deal for total gross cash proceeds of $75.7 million (Cdn $75.0 million), (the “2012 Bought Deal”). The net proceeds of $71.1 million (Cdn $70.5 million), after commissions and fees, were used entirely to pay down debt on the Company’s senior credit facility. On March 23, 2012, the Company issued 1,300,000 common shares in connection with the overallotment option under the 2012 Bought Deal, for total gross proceeds of $8.9 million (Cdn $8.9 million).The net proceeds of $8.5 million (Cdn $8.5 million), after commissions and fees, were used entirely to pay down debt on the Company’s senior credit facility. 5 Results of Operations (in 000’s of US$, except per share data) Three Months Ended Nine Months Ended March 31 March 31 Revenues $ Costs and expenses Cost of operations General and administrative Non-cash stock compensation Acquisition expense - - Depreciation and depletion expense Amortization expense Total operating expenses Income from operations Interest expense Foreign currency gain ) Unrealized loss (gain) on foreign currency exchange contracts ) Unrealized re-measurement loss (gain) on 6.25% Convertible Debentures ) ) Non-cash loss (gain) on 6.25% Convertible Debentures conversion feature ) Other (income) expense, net ) ) Income (loss) before income taxes ) ) Income tax expense (benefit) ) ) Net income (loss) $ $ $ ) $ ) Basic net income (loss) per common share $ $ $ ) $ ) Seasonality The Company’s operations are seasonal and follow the school calendars of the public and private schools it serves.During the summer school break, revenue is derived primarily from summer camps and private charter services.Since schools are not in session, there is minimal school bus transportation revenue.Thus, the Company incurs operating losses during the first three months of the fiscal year, which encompasses the summer school break.Depreciation of fixed assets occurs in the months during which schools are in session, which is generally September through June.A full year’s worth of depreciation is recorded in these ten months to correspond with the vehicles’ usage.In addition, the Company purchases a majority of its replacement capital expenditures, along with investment capital spending for new bids and contracts awarded for the upcoming school year in the same time period.These purchases have historically been funded by borrowings on the Company’s credit facility and through operating lease financings. Managed and Leased Fleet Business The Company’s school transportation services have historically included managed services contracts.These transportation services are structured as management services contracts under which the Company manages the transportation for the school district and the school district continues to own the school bus fleet.In addition, the Company has financed a portion of its replacement school vehicles starting in fiscal year 2007 through operating leases. Such managed services contracts and leased vehicles require lower up front capital investment (as the school district maintains ownership of the managed fleet and the lessor maintains ownership of the leased fleet) and thus results in lower annual depreciation expense on an ongoing basis.Currently, leased and managed buses account for approximately 16% and 4%, respectively, of the Company’s fleet.The Company intends to review leasing alternatives on an annual basis based on the economics of the lease financing. 6 In July 2011, the Company entered into additional leases with four major financial institutions to lease approximately $17.0 million in replacement school vehicles and $5.9 million in growth school vehicles for the 2011-2012 school year.The term of these leases is six years at effective fixed rates in the range of 2.8% to 5.0%.Annual lease payments on these additional leases will approximate $3.3 million per year for the term of the leases. During July, August and September 2012, the Company entered into additional operating leases with six major financial institutions to lease approximately $29.7 million in replacement school vehicles for the 2012-2013 school year.The term of these leases is six years at effective fixed rates in the range of 2.8% to 4.6%.Annual lease payments on these additional leases will approximate $4.3 million per year for the term of the leases. Oil and Gas Interests In January 2008, the Company closed the acquisition (the “Canadex Acquisition”) of all of the outstanding stock of Canadex Resources Limited (“Canadex”).Canadex was a transportation and energy company consisting of two separate business segments.The transportation segment represented school bus operations in Ontario, while the energy division held non-operating positions in oil and gas investments in the United States.The interests in oil and gas properties are held through Canadex’s wholly owned subsidiary, Canadex Resources Inc. (“CRI”).CRI invests as a non-operator in properties for the exploration and upstream production of crude oil, natural gas and condensates.It holds junior participations in approximately 500 wells primarily in Texas and Oklahoma, with a few located in Louisiana and Kansas in the United States.Approximately 70% of these wells produce natural gas.CRI’s co-investments with a range of operators provide flexibility to exploit a variety of exploration and development opportunities.The financial statements reflect the Company’s proportionate interest in the oil and gas activities as a non-operator.Canadex, through a series of amalgamations subsequent to the Canadex Acquisition, was renamed Parkview Transit, which is a direct subsidiary of the Company. The Company’s oil and gas revenues, on an annual basis, are approximately one percent of consolidated Company revenues. Three months ended March 31, 2013 Compared to Three months ended March 31, 2012 The Company’s core business is school bus transportation.As a result of the Canadex Acquisition, the Company has two reportable segments, school bus transportation and an oil and gas portfolio.The oil and gas portfolio represents approximately one percent of the Company’s revenue on an annual basis. The consolidated results for the third quarter of fiscal year 2013 include $1.3 million in oil and gas revenue, $0.6 million in related cost of operations and $0.2 million in depletion expense.The consolidated results for the third quarter of fiscal year 2012 include $1.3 million in oil and gas revenue, $0.7 million in related cost of operations and $0.3 million in depletion expense. The remaining discussion of the Company’s operating results through “Income from Operations” is related to the Company’s core school bus transportation segment.Discussion of items below “Income from Operations” reflects the consolidated results of the Company as these items are unallocated between the two reporting segments. 7 Revenues:Revenues for school bus transportation for the third quarter of fiscal year 2013 were $119.1 million compared to $112.0 million for the third quarter of fiscal year 2012, representing an increase of $7.1 million, or 6.3%.Revenue for the third quarter of fiscal year 2013 was negatively impacted by approximately $0.1 million related to the change in exchange rates between the Canadian dollar and the US dollar from the third quarter of fiscal 2012 to the third quarter of fiscal 2013 in connection with the translation of the Company’s Canadian operations into US dollars.In the first quarter of fiscal 2013, the Company started operations on nine new bid contracts. The Company closed seven acquisitions in fiscal 2012, three acquisitions (two of which were tuck-ins to existing terminal operations) in the first quarter of fiscal year 2012, three acquisitions in the third quarter of fiscal year 2012, and one acquisition in the fourth quarter of fiscal year 2012. The acquisitions completed subsequent to the second quarter of fiscal year 2012, and the new bid-in contracts for the 2013 fiscal year accounted for $11.2 million in new business growth in the third quarter of fiscal year 2013. In addition, the results for the third quarter of fiscal year 2013 reflect fewer school days due to the timing of the spring break holiday, which occurred in the fourth quarter of last fiscal year compared to the third quarter of this fiscal year and the impact of weather days due to snow related school closings which combined amounted to a $6.1 million timing difference in quarter over quarter revenue. The remaining $2.1 million increase in revenues resulted primarily from both contract rate increases and net increases in service requirements of existing contracts. Cost of Operations:Cost of operations for school bus transportation for the third quarter of fiscal year 2013 was $87.4 million as compared to $80.0 million for the third quarter of fiscal year 2012, representing an increase of $7.4 million or 9.3%. The acquisitions completed subsequent to the second quarter of fiscal year 2012, and the new bid-in contracts for fiscal year 2013 accounted for $7.7 million of the total increase in cost of operations. In addition, the results for the third quarter of fiscal year 2013 reflect expense deferrals associated with the fewer school days than originally anticipated due to weather impacts and calendar day differences. Such expenses will be incurred as the associated revenue deferrals are recovered over the remainder of the school year. The remaining $0.3 million decrease in cost of operations, net of new business for the third quarter of fiscal year 2013, resulted primarily from a decrease in salaries and wages, fuel costs, insurance costs and fringe benefits, which were offset by higher operating costs and maintenance expenses.Salaries and wages, net of new business for the third quarter of fiscal 2013, decreased by $0.9 million due to the impact of both the weather day and calendar day deferrals primarily related to driver wages.However, as a percentage of revenue, driver wages increased to 33.2% in the third quarter of fiscal year 2013 from 32.8% in the third quarter of fiscal year 2012. Fuel costs, net of new business for the third quarter of fiscal year 2013, decreased $0.4 million compared to the third quarter of fiscal year 2012 due primarily to market decreases in fuel prices.Same terminal fuel remained constant as a percentage of revenue at 9.0% in the third quarters of both fiscal year 2013 and 2012.The Company currently has fuel mitigation features in approximately 63% of its contracts reflecting some form of fuel protection against price increases, ranging from reimbursement by the school district to outright purchase of fuel by school districts. The Company is still exposed to some market price fluctuations under some of these fuel mitigation features.The Company, for the 2012 fiscal year, entered into fixed price contracts with fuel suppliers to cover approximately 20% of its fuel exposure. In fiscal year 2013, the Company also entered into fixed price contracts for a similar 20% of its exposure through November 30, 2012.Insurance costs, net of new business for the third quarter of fiscal year 2013, decreased$0.2 million primarily due to favorable liability insurance claims experience. As a percentage of revenue, insurance costs decreased to 2.9% from 3.0% in the third quarter of fiscal year 2013 compared to the third quarter of fiscal year 2012. Fringe benefits, net of new business for the third quarter of fiscal year 2013, decreased $0.1, but increased as a percentage of revenue to 10.0% in the third quarter of fiscal year 2013 from 9.7% in the third quarter of fiscal year 2012. Operating expenses, net of new business for the third quarter of fiscal 2013, increased $0.9 million due to an additional year of vehicle leasing costs.Maintenance expense, net of new business, increased $0.4 million as a result of higher parts and repair expense, and increased as a percentage of revenue to 4.9% from 4.4% in the third quarter of fiscal year 2013 compared to the third quarter of fiscal year 2012 8 General and Administrative Expense:General and administrative expense for school bus transportation for the third quarter of fiscal year 2013 was $11.1 million compared to $10.3million for the third quarter of fiscal year 2012, an increase of $0.8 million or 7.8%.As a percentage of revenue, total general and administrative expense increased to 9.3% for the third quarter of fiscal year 2013 compared to 9.2% for the third quarter of fiscal year 2012. The increase in general and administrative expenses is primarily due to the acquisitions completed during the fiscal year 2012 and the new bid-in contracts for the 2013 fiscal year. Non-Cash Stock Compensation:Non-cash stock compensation expense for school bus transportation for the third quarter of fiscal year 2013 was $0.1 million. The non-cash compensation expense was related to the issuance of 23,930 Class B Series Three shares of STA Holdings in the third quarter of fiscal year 2013. Non-cash stock compensation expense for school bus transportation for the third quarter of fiscal year 2012 was $0.5 million.The non-cash compensation expense was related to the issuance of 81,000 Class B Series Three shares of STA Holdings in the third quarter of fiscal year 2012. Depreciation Expense:Depreciation expense for school bus transportation for the third quarter of fiscal year 2013 was $12.3 million compared to $11.3 million for the third quarter of fiscal year 2012, an increase of $1.0 million. The increase was primarily related to the vehicles associated with the acquisitions completed during the fiscal year 2012 and the new bid contracts for fiscal year 2013.As a percentage of revenue, depreciation expense increased to 10.3% for the third quarter of fiscal year 2013 from 10.0% for the third quarter of fiscal year 2012. Amortization Expense:Amortization expense for school bus transportation was $1.0 million for the third quarters of both fiscals year 2013 and 2012.As a percentage of revenue, amortization expense remained unchanged at 0.9% for the third quarters of both fiscal year 2013 and 2012. Income from Operations: Income from operations for school bus transportation was $7.2 million for the third quarter of fiscal year 2013 compared to $8.6 million for the third quarter of fiscal year 2012.The decrease in income from operations of $1.4 million resulted from the operating line items discussed above. Interest Expense:Interest expense for the third quarter of fiscal year 2013 was $3.7 million compared to $3.9 million for the third quarter of fiscal year 2012. The decrease in interest expense of $0.2 million was due primarily to lower average debt for the third quarter of fiscal year 2013, compared to the third quarter of fiscal year 2012. Foreign Currency Gain:Foreign currency gain for the third quarter of fiscal year 2013 totaled $0.1 million compared to foreign currency gain of $0.3 million for the third quarter of fiscal year 2012.The decrease in the foreign currency gain of $0.2 million results primarily from the gains realized upon the settlement of the foreign currency contracts. Unrealized Loss (Gain) on Foreign Currency Exchange Contracts:Unrealized loss on foreign currency exchange contracts was $0.5 million for the third quarter of fiscal year 2013 compared to an unrealized gain of twenty seven thousand dollars for the third quarter of fiscal year 2012.The increase in unrealized loss of $0.5 million primarily reflects the fair value adjustment of the foreign currency exchange contracts resulting from the change in exchange rates for each period. 9 Unrealized Re-measurement Loss (Gain) on 6.25% Convertible Debentures:Unrealized re-measurement loss on 6.25% Convertible Debentures was $1.3 million for the third quarter of fiscal year 2013 compared to the re-measurement gain of $1.1 million in the third quarter of fiscal 2012. The increase in re-measurement loss of $2.4 million reflects the non-cash foreign currency re-measurement loss related to STI’s issuance of US dollar denominated 6.25% Convertible Debentures resulting from the change in exchange rates during the third quarter of fiscal year 2013 compared to the third quarter of fiscal year 2012.STI’s functional currency is the Canadian dollar.The 6.25% Convertible Debentures are denominated in US dollars.As the functional currency of STI is the Canadian dollar, gains or losses on re-measurement of the 6.25% Convertible Debentures (denominated in US dollars) are considered transaction gains and losses and are included in the consolidated statements of operations. Non-cash Loss on 6.25% Convertible Debentures Conversion Feature: Non-cash loss on the 6.25% Convertible Debentures conversion feature was $0.1 million for the third quarter of fiscal year 2013 compared to a non-cash loss of $0.8 million in the third quarter of fiscal year 2012.The decreasein the non-cash loss of $0.7 million was related to the change in fair value ofthe embedded conversion feature derivative associated with STI’s issuance of the US dollar denominated 6.25% Convertible Debentures.The conversion feature on STI’s 6.25% Convertible Debentures provides that the US dollar denominated debentures can be converted at a US dollar denominated strike price into common shares of the issuer, a Canadian functional currency entity.Therefore, the conversion feature represents an embedded derivative that must be bifurcated and accounted for separately.The embedded conversion feature is recorded at fair value in other liabilities at each reporting period end with changes in fair value included in the consolidated statement of operations. Other (Income) Expense, net:Other income totaled $0.5 million in the third quarter of fiscal year 2013 compared to other expense of $1.1 million in the third quarter of fiscal year 2012. The increase of $1.6 million was due to the decrease in Class B share expense, primarily related to the re-measurement to fair value of the Class B share liability for each period combined with adjustments to contingent consideration related to Canadian acquisitions. Income before Income Taxes:Income before income taxes was $2.7 million for the third quarter of fiscal year 2013 compared to income before income taxes of $4.5 million for the third quarter of fiscal year 2012. This decreasein income of $1.8 million resulted primarily from the decrease in income from operations of $1.4 million from the school bus transportation segment, the increase in the unrealized loss on foreign currency exchange contracts of $0.5 million and the increase in the re-measurement loss of $2.4 millionoffset bythe decrease in the non-cash loss on conversion feature of $0.7 million, the decrease in other expense of $1.6 million and the increase in income from the Company’s oil and gas portfolio of $0.2 million. Net Income:Net income for the Company for the third quarter of fiscal year 2013 totaled $1.8 million, which included an income tax expense of $0.9 million.Net income for the third quarter of fiscal year 2012 amounted to $3.0 million, which included an income tax expense of $1.5 million. The effective tax rates for the third quarter of fiscal year 2013 and the third quarter of fiscal year 2012 were 34.8% and 32.8%, respectively. The increase in the effective tax rate for the third quarter of fiscal year 2013 primarily resulted from a change in the estimated full year forecasted expense allocations between the United States and Canada.Basic and diluted net income per common share was $0.02 for the third quarter of fiscal year 2013 compared to $0.05 for the third quarter of fiscal year 2012. Nine months ended March 31, 2013 Compared to Nine months ended March 31, 2012 The Company’s core business is school bus transportation.As a result of the Canadex acquisition in January 2008, the Company has two reportable segments, school bus transportation and an oil and gas portfolio.The oil and gas portfolio represents approximately one percent of the Company’s revenue on an annual basis. 10 The consolidated results for the first nine months of fiscal year 2013 include $3.7 million in oil and gas revenue, $1.8 million in related cost of operations, $0.1 million in general and administrative expense and $0.8 million in depletion expense.The consolidated results for the first nine months of fiscal year 2012 include $4.2 million in oil and gas revenue, $2.0 million in related cost of operations, $0.1 million in general and administrative expense and $0.9 million in depletion expense. The decrease in revenue for the oil and gas portfolio of $0.5 million for the first nine months of fiscal year 2013 compared to the first nine months of fiscal year 2012, is due to a decline in both oil and gas production and commodity prices. The remaining discussion of the Company’s operating results through “Income from Operations” is related to the Company’s core school bus transportation segment.Discussion of items below “Income from Operations” reflects the consolidated results of the Company as these items are unallocated between the two reporting segments. Revenues:Revenues for school bus transportation for the first nine months of fiscal year 2013 were $297.7 million compared to $261.3 million for the first nine months of fiscal year 2012, representing an increase of $36.4 million, or 13.9%. Revenue for the first nine months of fiscal year 2013 was positively impacted by approximately $0.7 million related to the change in exchange rates between the Canadian dollar and the US dollar from the first nine months of fiscal 2012 to the first nine months of fiscal 2013 in connection with the translation of the Company’s Canadian operations into US dollars. In the first quarter fiscal 2013, the Company started operations on nine new bid contracts. The Company closed seven acquisitions in fiscal 2012, three acquisitions (two of which were tuck-ins to existing terminal operations) in the first quarter of fiscal year 2012, three acquisitions in the third quarter of fiscal year 2012, and one acquisition in the fourth quarter of fiscal year 2012. The acquisitions completed during fiscal year 2012 and the new bid-in contracts for the 2013 fiscal year accounted for $40.3 million in new business growth in the first nine months of fiscal year 2013. In addition, the results for the first nine months of fiscal year 2013 reflect fewer school days than originally anticipated due to the timing of the spring break holiday and the impact of weather days which, combined amounted to an $8.7 million timing difference in year over year revenue.The spring break holiday occurred in the fourth quarter of fiscal year 2012 compared to the third quarter of fiscal year 2013.The remaining $4.1 million increase in revenues resulted primarily from both contract rate increases and net increases in service requirements of existing contracts.At March 31, 2013, there is a $5.0 million revenue deferral primarily related to weather days, compared to originally anticipated revenues for the current fiscal year that is expected to be recovered in the fourth quarter. Cost of Operations:Cost of operations for school bus transportation for the first nine months of fiscal year 2013 was $227.8 million compared to $195.6 million for the first nine months of fiscal year 2012, an increase of $32.2 million or 16.5%.The acquisitions completed during fiscal year 2012 and the new bid-in contracts for the 2013 fiscal year accounted for $29.4 million of the total increase in the Company’s cost of operations. In addition, the results for the first nine months of fiscal year 2013 reflect expense deferrals associated with the fewer school days than originally anticipated due to weather impacts and calendar day differences. Such expenses will be incurred as the associated revenue deferrals are recovered over the remainder of the school year.The remaining $2.8 million increase in cost of operations, net of new business for the first nine months of fiscal year 2013, resulted primarily from increased operating expenses, maintenance costs, fringe benefits and salaries and wages, partially offset by lower fuel expense and insurance costs.Operating expenses, net of new business for the first nine months of fiscal year 2013, increased $2.4 million due primarily to an additional year of vehicle leasing costs.As a percentage of revenue, operating expenses increased to 5.5% in the first nine months of fiscal year 2013 from 4.5% in the first nine months of fiscal year 2012.Maintenance costs, net of new business for the fiscal year 2013, increased $0.7 million due primarily to higher repair costsand increasedas a percentage of revenue to 5.4% in the first nine months of fiscal year 2013 from 5.0% in the first nine months of fiscal year 2012. Fringe benefits for the first nine months of fiscal year 2013, net of new business for the first nine months of fiscal year 2013, increased $0.7 million primarily due to increased workers compensation insurance costs.As a percentage of revenue, fringe benefits increased to 9.5% for the first nine months of fiscal year 2013 compared to 9.1% for the first nine months of fiscal year 2012.Salaries and wages, net of new business for the first nine months of fiscal year 2013, increased $0.2 million due primarily to higher driver development and safety wages and operations wages, offset by lower driver wages which are related to the revenue deferral days noted above. As a percentage of revenue, driver development and safety wages increased to 0.8% from 0.7%, operations wages increased to 4.9% from 4.1%, and driver wages increased to 34.0% from 33.7%, all for the first nine months of fiscal year 2013 compared to the first nine months of fiscal year 2012. Insurance costs, net of new business for the first nine months of fiscal year 2013, decreased$0.6million in the first nine months of fiscal year 2013 compared to the first nine months of fiscal year 2012, primarily due to favorable liability insurance claims experience. As a percentage of revenue, insurance costs decreased to 3.2% from 3.4% in the first nine months of fiscal year 2013 compared to the first nine months of fiscal year 2012. Fuel costs, net of new business for the first nine months of fiscal year 2013, decreased $0.6 million compared to the first nine months of fiscal year 2012 due primarily to market decreases in fuel prices.As a percentage of revenue, fuel costs decreased to 9.1% from 9.2% in the first nine months of fiscal year 2013 compared to the first nine months of fiscal year 2012. 11 General and Administrative Expense:General and administrative expense for school bus transportation for the first nine months of fiscal year 2013 was $31.3 million compared to $28.4 million for the first nine months of fiscal year 2012, an increase of $2.9 million or 10.2%.As a percentage of revenues, total general and administrative expense decreased to 10.5% for the first nine months of fiscal year 2013 from 10.9% for the first nine months of fiscal year 2012.The $2.9 million increase in general and administrative expense reflects $2.1 million of expense associated with the net new business for the first nine months of fiscal year 2013 andincreases in fringe benefits related primarily to the increased workers compensation insurance costs. Acquisition Expense: The Company did not incur any acquisition expense for school bus transportation during the first nine months of fiscal year 2013, as there were no acquisitions completed.Acquisition expense for the first nine months of fiscal year 2012 was $0.8 million.Acquisition expenses related to transaction expenses associated with acquisitions that are expensed as incurred under US GAAP. Non-Cash Stock Compensation: Non-cash stock compensation expense for school bus transportation for the first nine months of fiscal year 2013 was $2.9 million.The non-cash compensation expense was related to the issuance of 429,971 Class B Series Three shares of STA Holdings in the first nine months of fiscal year 2013.Non-cash stock compensation expense for the first nine months of fiscal year 2012 was $3.6 million.The non-cash compensation expense was related to the issuance of 622,970 Class B Series Three shares of STA Holdings in the first nine months of fiscal year 2012. Depreciation Expense:Depreciation expense for school bus transportation for the first nine months of fiscal year 2013 was $28.7 million compared to $24.7 million for the first nine months of fiscal year 2012, an increase of $4.0 million. The increase was primarily related to the vehicles associated with the acquisitions closed in fiscal year 2012 and the net new bid contracts for fiscal year 2013.As a percentage of revenues, depreciation expense increased to 9.6% for the first nine months of fiscal year 2013 from 9.4% for the first nine months of fiscal year 2012. Amortization Expense:Amortization expense for school bus transportation for the first nine months of fiscal year 2013 was $3.2 million compared to $2.7 million for the first nine months of fiscal year 2012, an increase of $0.5 million.The increase was completely related to the amortization associated with the acquisitions closed in fiscal year 2012. As a percentage of revenues, amortization expense increased to 1.1% for the first nine months of fiscal year 2013 from 1.0% for the first nine months of fiscal year 2012. 12 Incomefrom Operations:Income from operations for school bus transportation was $3.8 million for the first nine months of fiscal year 2013 compared to income from operations of $5.4 million for the first nine months of fiscal year 2012. The decrease in income of $1.6 million results primarily from the operating line items discussed above and reflects a positive impact of $0.3 million due to the change in exchange rates between the Canadian dollar and the U.S. dollar from the first nine months of fiscal year 2012 compared to the first nine months of fiscal year 2013 in connection with the translation of the Company’s Canadian operations into U.S. dollars. Interest Expense:Interest expense for the first nine months of fiscal year 2013 was $11.1 million compared to $11.8 million for the first nine months of fiscal year 2012.The $0.7 million decrease in interest expense was due to both lower average debt and a decrease in average interest rates for the first nine months of fiscal year 2013, compared to the first nine months of fiscal year 2012. Foreign Currency Gain:Foreign currency gain for the first nine months of fiscal year 2013 totaled $0.1 million compared to foreign currency gain of $1.0 million for the first nine months of fiscal year 2012.The decrease of $0.9 million in the foreign currency gain in the first nine months of fiscal year 2013 was related to realized gains on the foreign currency exchange contracts partially offset by realized losses on Canadian operations transactions.The foreign currency gain in the first nine months of fiscal year 2012 was related to realized gains on the foreign currency exchange contracts. Unrealized Loss on Foreign Currency Exchange Contracts:Unrealized loss on forward contracts was $0.2 million for the first nine months of fiscal year 2013 compared to an unrealized loss of $1.5 million for the first nine months of fiscal year 2012.The decrease in unrealized loss of $1.3 million primarily reflects the fair value adjustment of the foreign currency exchange contracts entered into as an economic hedge of the US dollar / Canadian dollar currency exposure on distributions related to the change in exchange rates during the first nine months of fiscal year 2013 compared to the first nine months of fiscal year 2012. Unrealized Re-measurement Gain (Loss) on 6.25% Convertible Debentures:Unrealized re-measurement gains on the 6.25% Convertible Debentures was $0.1 million for the first nine months of fiscal year 2013 compared to an unrealized re-measurement loss of$1.8 million for the first nine months of fiscal year 2012. The increase in re-measurement gain of $1.9 million reflects the non-cash foreign currency re-measurement gain related to STI’s issuance of US dollar denominated 6.25% Convertible Debentures resulting from the change in exchange rates during the first nine months offiscal year 2013 compared to the first nine months offiscal year 2012.STI’s functional currency is the Canadian dollar.The 6.25% Convertible Debentures are denominated in US dollars.As the functional currency of STI is the Canadian dollar, gains or losses on re-measurement of the 6.25% Convertible Debentures (denominated in US dollars) are considered transaction gains and losses and are included in the consolidated statements of operations. Non-cash Gain (Loss) on 6.25% Convertible Debentures Conversion Feature:Non-cash gain on the 6.25% Convertible Debentures conversion feature was $0.6 million for the first nine months of fiscal year 2013 compared to a non-cash loss of $1.9 million for the first nine months of fiscal year 2012. The increase in the non-cash gain of $2.5 million was related to the change in the fair value ofthe embedded conversion feature derivative associate with STI’s issuance of the US dollar denominated 6.25% Convertible Debentures.The conversion feature on STI’s 6.25% Convertible Debentures provides that the US dollar denominated debentures can be converted at a US dollar denominated strike price into common shares of the issuer, a Canadian functional currency entity.Therefore, the conversion feature represents an embedded derivative that must be bifurcated and accounted for separately.The embedded conversion feature is recorded at fair value in other liabilities at each reporting period end with changes in fair value included in the consolidated statement of operations. 13 Other (Income) Expense, net:Other income totaled $1.4 million for the first nine months of fiscal year 2013 compared to other expense of $1.1 million for the first nine months of fiscal year 2012.The increase in other income of $2.5 million resulted primarily from the decrease in Class B share expense and the increase in the unrealized gains on foreign currency translation in the first nine months of fiscal year 2013 compared to the first nine months of fiscal year 2012, combined with adjustments to contingent consideration related to Canadian acquisitions. Loss before Income Taxes:Loss before income taxes was $4.2 million for the first nine months of fiscal year 2013 compared to a loss before income taxes of $10.3 million for the first nine months of fiscal year 2012.The decrease in loss of $6.1 million resulted primarily from the increase in non-cash gain on the 6.25% Convertible Debentures conversion feature of $2.5 million, the increase in unrealized re-measurement gain on the6.25% Convertible Debentures of $1.9 million, the increase in other income of $2.5 million, the decrease in the unrealized loss on foreign currency exchange contracts of $1.3 million and the decrease in interest expense of $0.7 million, offset by thedecrease in income for the school bus transportation segment of $1.6 million as discussed above, the decrease in the foreign currency gain of $0.9 million and the decrease in income from operations from theCompany’s oil and gas portfolio of $0.2 million. Net Loss:Net loss for the Company for the first nine months of fiscal year 2013 amounted to $2.9 million which includes a recovery of income taxes of $1.4 million.Net loss for the first nine months of fiscal year 2012 amounted to $7.0 million, and includes a recovery of income taxes of $3.4 million.The effective tax rates for the first nine months of fiscal year 2013 and the first nine months of fiscal year 2012 were 31.9% and 32.8%, respectively.The decrease in the effective tax rate for the first nine months of fiscal year 2013 compared to the first nine months of fiscal year 2012 was primarily due to the mix of the statutory Canadian and U.S. tax rates and the apportionment of the Company’s income/loss before income taxes resulting from the operations in each country combined with a decrease in the Canadian tax rate.Basic net loss per common share was $0.04 for the first nine months of fiscal year 2013 compared to basic net loss of $0.11 for the first nine months of fiscal year 2012. Liquidity and Capital Resources School bus transportation revenue has historically been seasonal, based on the school calendar and holiday schedule.During the summer school break, revenue is derived primarily from summer camps and private charter services.As schools are not in session, there is no school bus transportation revenue during this period.The operations of the Company historically generate negative cash flow in the first quarter of the fiscal year reflecting the seasonality of the school bus transportation industry during the school summer break combined with a majority of replacement capital expenditures along with investment capital spending for new bids and contracts awarded for the upcoming school year occurring in the same time period.Replacement capital expenditures have historically been funded by a combination of borrowings on the Company’s credit facility and through operating lease financings. Investment capital spending for new bid and contract awards has historically been funded with proceeds from debt and equity financings along with cash flow from operations.As the Company incurs operating losses during the first three months of the fiscal year, distributions are funded with non-operating cash flows for the first interim quarter of the fiscal year.The subsequent quarters of the fiscal year typically generate excess cash, as schools are in session and the majority of replacement capital expenditures and investment capital spending having occurred in the first quarter.Due to this seasonality, the Company views available cash flow on an annualized basis.The Company has historically funded its distributions with cash from operations on an annual basis. 14 On February 4, 2011, the Company refinanced its senior debt under its existing credit facility and entered into a new amended and restated credit agreement (the “Third Amended and Restated Credit Agreement”).The previous agreement had a maturity date of December 14, 2011. The Third Amended and Restated Credit Agreement has an initial commitment of approximately $140.0 million and included a US $95.0 million loan facility and a Canadian $45.0 million loan facility, both of which were available to fund working capital requirements and to fund acquisitions and investment requirements for new revenue and bid-in contracts.The Company could request an increase to the $140.0 million initial commitment for up to $100.0 million in additional commitments, so long as no default or event of default had occurred and was continuing.The Third Amended and Restated Credit Agreement had a five year term with a maturity date of February 4, 2016. On February 27, 2013, the Company amended its Third Amended and Restated Credit Agreement. The amendment extended the maturity date and increased the commitments to $155.0 million, from the previous commitments of $140.0 million.The current commitments include a US $110.0 million loan facility and a Canadian $45.0 million loan facility. The increase in the facility was a result of existing lenders increasing their commitments as well as a new lender joining the bank group, who replaced an existing lender. The agreement maintains the $100.0 million accordion feature with the same terms and conditions as were previously agreed upon.The amendment also included a margin reduction of 50 basis points on interest payments and extends the maturity of the credit agreement to February 27, 2018 or if earlier, 90 days prior to the maturity of the Senior Secured Notes, (as defined below). Borrowings under the Third Amended and Restated Credit Agreement may be Base Rate Loans or Eurodollar Loans, as defined in the Third Amended and Restated Credit Agreement. Base Rate Loans bear interest at the base rate, as defined in the credit agreement (3.25% at March 31, 2013), plus the applicable margin, which ranges from 0.50% to 1.25%, depending on STA Holdings’ senior leverage ratio on the pricing date. The Company did not have any Eurodollar borrowings at March 31, 2013. On November 10, 2011, the Company rolled over and extended the maturity of the $35 million Senior Secured Notes (as defined below) for a five year term.The rollover of the Senior Secured Notes now reflects a fixed coupon of 4.246% and a maturity date of November 10, 2016. In December 2006, the Company initially issued senior secured notes (the “Senior Secured Notes”) under a note purchase agreement (the “Note Purchase Agreement”) with two Canadian insurance companies.The Senior Secured Notes consisted of $35.0 million of five year, fixed rate senior secured notes carrying a coupon of 5.941%.The Senior Secured Notes rank pari passu with borrowings under the Third Amended and Restated Credit Agreement. Borrowings under the Third Amended and Restated Credit Agreement are collateralized by the unencumbered assets of Parkview, STA Holdings and its subsidiaries, and certain shares of the capital stock of STA Holdings and the capital stock of each of its subsidiaries.In addition, payment and performance of the obligations under the Third Amended and Restated Credit Agreement are guaranteed by each of STA Holdings’ subsidiaries and by Parkview.Borrowings under the Senior Secured Notes are collateralized by the unencumbered assets of STA Holdings and its U.S. subsidiaries, and certain shares of the capital stock of STA Holdings and the capital stock of each of its US subsidiaries.In addition, payment and performance of the obligations under the Senior Secured Notes are guaranteed by each of STA Holdings US subsidiaries. During the fiscal years ended June 30, 2010 and 2011, STI closed the Convertible Debentures offerings and on December 21, 2009, the Company redeemed for cash all of the outstanding 14% subordinated notes of STA ULC as discussed above under the heading “General”. 15 On October 3, 2012 the Company announced that it had exercised its right to redeem its 7.5% Convertible Debentures maturing on October 31, 2014 in accordance with the terms of the trust indenture dated as of October 26, 2009 between STI and Computershare Trust Company of Canada governing the 7.5% Convertible Debentures. The redemption of the 7.5% Convertible Debentures was effective on November 2, 2012. From July 1, 2012 through November 1, 2012, Cdn $22.4 million of the Company’s 7.5% Convertible Debentures were converted into 4,347,368 shares of common stock.On November 2, 2012, the Company redeemed the remaining $0.3 million in principal amount of 7.5% Convertible Debentures for cash. Acquisitions On October 7, 2011 the Company acquired School Transportation Services LLC (“STS”), located in Passaic County, New Jersey for approximately $4.5 million, consisting of $4.1 million in cash and $0.4 million in deferred payments. Earnings of the acquired company are included in the Company’s results of operations from the acquisition date. On November 15, 2011, the Company closed its acquisition of all of the outstanding common stock of Dairyland Buses, Inc., Dairyland-Hamilton Inc., Lakeland Area Bus Service, Inc., and Lakeside Buses of Wisconsin (collectively “Dairyland”), located in Waukesha, Wisconsin.Earnings of the acquired company are included in the Company’s results of operations from the acquisition date. The aggregate purchase price of this acquisition was $47.0 million. On May 24, 2012, the Company closed its acquisition of certain assets and contracts in both Texas and Washington from National Express Corporation (“NEX”). Earnings from the businesses acquired are included in the Company’s results of operations from the acquisition date.The aggregate purchase price for these assets was approximately $6.6 million.The purchase price was lower than the fair value of the businesses acquired.NEX was required to dispose of these businesses by the U.S. Department of Justice in order to complete the acquisition of another competitor. Therefore, the Company recognized a gain of approximately $6.9 million, which is included in the consolidated statement of operations in the fourth quarter of fiscal year 2012. The Company also closed four additional acquisitions during the fiscal year ended June 30, 2012.On July 13, 2011, the Company acquired certain assets of Schumacher Bus Lines, located in Schumacher, Ontario, Canada.On August 4, 2011, the Company acquired certain assets and contracts of S&K Transportation Inc., located in Listowel, Ontario, Canada. On August 26, 2011, the Company purchased all the outstanding stock of A&B Bus, Co. located in California.On December 20, 2011, the Company acquired certain assets and contracts of Safe Start Transportation of New Jersey, LLC, located in Toms River, New Jersey.The aggregate purchase price of these acquisitions was $3.8 million. The purchase price of these acquisitions consisted of $3.6 million in cash and approximately $0.2 million in contingent consideration, which relates to contract renewal and certain revenue targets being achieved. The Company paid approximately forty thousand dollars of the contingent consideration as of March 31, 2013. Earnings of the acquired companies are included in the Company’s results of operations from the acquisition date. The Company intends to selectively acquire contracts through new bids and conversions and to pursue additional acquisitions to the extent that it is able to finance these from operating cash flows, available financing under our credit facility and the potential additional issuance of common shares and debt securities. 16 During the nine months ended March 31, 2013, net cash provided by operations totaled $19.7 million, which reflects an $11.0 million use of cash for net working capital. Net cash taxes received during the nine months ended March 31, 2013, amounted to $0.5 million, which includes refunds of prior year tax payments.The Company’s investing activities for the nine months ended March 31, 2013 resulted in a use of cash of $19.0 million.Included in these investing activities were, (i) capital expenditures related to the new bid contracts for fiscal year 2013 of $14.6 million (which includes $1.2 million for oil & gas investments in new wells), (ii) $5.6 million in net capital expenditures related to replacement capital spending, (iii) $1.5 million in proceeds from sale of equipment and (iv) $0.3 million in seller debt payments.The Company’s financing activities for the nine months ended March 31, 2013 represented a source of cash of $0.1 million. Included in these financing activities were (i) $111.6 million in credit agreement borrowings and $80.8 million in credit agreement repayments,(ii) $25.8 million in dividend payments made during the nine months ended March 31, 2013, (iii) $1.5 millionin payments to repurchase Class B Seriescommon shares, (iv) $2.3 million in payments to repurchase common stock under the NCIB, (v) $0.3 million forthe redemption of the remaining7.5% Convertible Debentures and(vi)$0.8 million indeferred financing costs. At March 31, 2013, debt outstanding under the Third Amended and Restated Credit Agreement and Senior Secured Notes totaled $80.8 million and $35.0 million, respectively.The Company had approximately $73.3 million in borrowing availability under the loan facilities, subject to continued covenant compliance, of the Third Amended and Restated Credit Agreement (excluding the remaining $100.0 million in additional commitments the Company may request under the Third Amended and Restated Credit Agreement).In addition, at March 31, 2013, outstanding debt included approximately $108.3 million in Convertible Debentures and $0.1 million in promissory notes due to former owners of businesses acquired by the Company. The Third Amended and Restated Credit Agreement has a five year term with a maturity date ofFebruary 27, 2018 or if earlier, 90 days prior to the maturity of the Senior Secured Notes. The Note Purchase Agreement has a five year term with a maturity date of November 10, 2016.The 6.75% Convertible Debentureshave a five year term, are denominated in Canadian dollars are due and payable onJune 30, 2015,and are callable by the Company beginning in July 2013. The 6.25% Convertible Debentures have a seven year term, are denominated in US dollars, are due and payable on June 30, 2018, and are callable by the Company beginning in July 2014. The Company expects to be able to renew or refinance its various loan facilities as they become due at then current market rates (See “Forward-Looking Statements”). In July 2011, the Company entered into additional leases with four major financial institutions to lease approximately $17.0 million in replacement school vehicles and $5.9 million in growth school vehicles for the 2011-2012 school year.The term of these leases is six years at effective fixed rates in the range of 2.8% to 5.0%.Annual lease payments on these additional leases will approximate $3.3 million per year for the term of the leases. In July, August and September 2012, the Company entered into additional leases with six major financial institutions to lease approximately $29.7 million in replacement school vehicles for the 2012-2013 school year.The term of these leases is six years at effective fixed rates in the range of 2.8% to 4.6%.Annual lease payments on these additional leases will approximate $4.3 million per year for the term of the leases. The Company is currently reviewing a number of lease proposals in connection with its capital expenditure plan for fiscal year 2014. The Company operates a fleet of approximately 9,500 vehicles as at March 31, 2013 and consumes substantial amounts of fuel for its operations.While the Company currently has fuel mitigation features in approximately 63% of its contracts that provide some measure of fuel protection against price increases, ranging from reimbursement by the school district to outright purchase of fuel by school districts, there is no assurance that it will be able to adequately protect itself from increases in such costs other than those contractually obligated. The Company is still exposed to some market price fluctuations under some of these fuel mitigation features. In addition, the Company, for the 2012 fiscal year, entered into fixed price contracts with fuel suppliers to cover approximately 20% of its fuel exposure. The Company also entered into fixed price contracts for a similar 20% of its exposure through November 30, 2012.The Company continues to review additional fixed price contracts for the remainder of the 2013 fiscal year. 17 Segment Information As a result of the Canadex Acquisition, the Company has two reportable segments, a transportation segment and an oil and gas segment.The transportation segment provides school bus and management services to public and private schools in North America.The oil and gas segment represents the Company’s investments as a non-operator in oil and gas interests in the United States. Reportable Operating Segments: For the three months ended For the three months ended For the nine months ended For the nine months ended March 31, 2013 March 31, 2012 March 31, 2013 March 31, 2012 Revenue Transportation $ Oil and gas $ Operating earnings Transportation $ Oil and gas Unallocated expenses Income tax expense (benefit) ) ) Net income (loss) $ $ $ ) $ ) As at As at March 31, 2013 June 30, 2012 Total Assets Transportation $ $ Oil and gas $ $ Commitments and Contractual Obligations Commitments and contractual obligations primarily include obligations associated with outstanding indebtedness and lease obligations. The following table shows contractual obligations and commitments related to the outstanding indebtedness as of March 31, 2013 and the related payment by period due. Maturities of long-term debt are as follows (in 000’s): Third Amended Senior Due to Credit Convertible Secured Former Facility Debentures Notes Owners Total Year ending June 30, 2013(4/1/13-6/30/13) $
